Citation Nr: 0510495	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  98-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the scalp and face as secondary to the service-connected 
disability of skin condition of the feet (tinea pedis) and 
dyshidrotic eczema of the hands.

2.  Entitlement to service connection for hearing loss, left 
ear.

3.  Entitlement to service connection for arthritis and 
fibromyalgia.

4.  Entitlement to service connection for acid reflux.

5.  Entitlement to an increased initial disability rating for 
a skin condition of the feet (tinea pedis) and dyshidrotic 
eczema of the hands, currently evaluated as 30 percent 
disabling.

6.  Entitlement to an increased initial disability rating for 
hearing loss, right ear, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.

The matter of entitlement to an increased initial disability 
rating for a skin condition of the feet (tinea pedis) and 
dyshidrotic eczema of the hands, currently evaluated as 30 
percent disabling, comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The matters of entitlement to service connection for a skin 
disorder of the scalp and face as secondary to the service-
connected disability of skin condition of the feet (tinea 
pedis) and dyshidrotic eczema of the hands and hearing loss, 
left ear, come before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The matter of entitlement to an increased initial disability 
rating for hearing loss, right ear, currently evaluated as 
noncompensable, comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The matters of entitlement to service connection for 
arthritis and fibromyalgia, come before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

The matters of entitlement to service connection for acid 
reflux and entitlement to an increased initial disability 
rating for a skin condition of the feet (tinea pedis) and 
dyshidrotic eczema of the hands, currently evaluated as 30 
percent disabling are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's skin disorder of the scalp and face began 
more than a year after his discharge from service and the 
medical evidence of record does not link the veteran's 
current skin disorder of the scalp and face to his period of 
service or to a service-connected disability.

3.  There is no competent medical evidence of record showing 
a hearing loss, left ear, disability within the meaning of VA 
regulations.

4.  The veteran's arthritis and fibromyalgia began several 
years after his discharge from active service and the medical 
evidence of record does not link the veteran's current 
arthritis and fibromyalgia, to his period of active of 
service.

5. The veteran has Level I hearing loss in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder 
of the scalp and face as secondary to the service-connected 
disability of skin condition of the feet (tinea pedis) and 
dyshidrotic eczema of the hands, is not established.  38 
U.S.C.A.          §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  The criteria for service connection for hearing loss, 
left ear, is not established.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).

3.  The criteria for entitlement to service connection for 
arthritis and fibromyalgia have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (West 
2004).

4.  The criteria for an increased (compensable) disability 
rating for hearing loss, right ear, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.   §§ 4.1-
4.7, 4.21, 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As to the issues of entitlement to service connection for a 
skin disorder of the scalp and face, and entitlement to 
service connection for hearing loss, left ear, the veteran 
and his representative have been provided with a copy of the 
appealed September 1999 rating decision, a March 2000 
statement of the case (SOC), and supplemental statements of 
the case (SSOC) dated in February 2003, February 2004, and 
November 2004 that discussed the pertinent evidence, and the 
laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claims.  

As to the issues of service connection for arthritis and 
fibromyalgia, the veteran and his representative have been 
provided with a copy of the appealed January 2004 rating 
decision, and a November 2004 statement of the case (SOC), 
that discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

As to the issue of entitlement to an increased initial 
compensable disability rating for hearing loss, right ear, 
the veteran and his representative have been provided with a 
copy of the appealed February 2003 rating decision, and an 
October 2004 statement of the case (SOC), that discussed the 
pertinent evidence, and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in October 2001 and August 2003 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The veteran was also informed of what he could do 
to help with his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decisions, SOC, SSOCs and notice letters dated in October 
2001 and August 2003 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claims, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in October 2001 and August 
2003 was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws Regulations

I. Service Connection
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including other organic diseases of the nervous 
system, such as sensorineural hearing loss).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

1.  Skin disorder of the scalp and face 
The veteran seeks service connection for a skin disorder of 
the scalp and face as secondary to the service-connected 
disability of skin condition of the feet (tinea pedis) and 
dyshidrotic eczema of the hands.  A September 1999 rating 
decision held that service connection for a skin condition of 
the scalp and face was not warranted.  The veteran presented 
a timely notice of disagreement asserting that the skin 
disorder of his scalp and face is secondary to the service-
connected skin condition of the feet (tinea pedis) and 
dyshidrotic eczema of the hands disability.  The veteran 
further iterated that the disorder of the scalp and face 
presented itself shortly after service, not 25 years later.  
The veteran perfected his appeal in March 2000.  A February 
2003 rating decision revisited the matter under the 
requirements of the VCAA and confirmed and continued the 
September 1999 denial of service connection for a skin 
disorder of the scalp and face.  

The Board finds that the medical evidence of records does not 
support the veteran's contention that his current skin 
disorder of the scalp and face is related to his period of 
service.  The Board finds that there is no evidence of a 
nexus to service regarding the veteran's skin disorder of the 
scalp and face nor is there evidence that the disorder of his 
scalp and face is secondary to the service-connected skin 
condition of the feet (tinea pedis) and dyshidrotic eczema of 
the hands disability.  The veteran's service medical records 
are silent as to a diagnosis, treatment or evidence of 
symptomatology associated with a psychiatric disability skin 
disorder of the scalp and face and the post-service medical 
evidence does not relate the veteran's current disorder to 
service.  

The veteran has submitted his wife's observation book from 
March 1996 to July 1997, which reveal a skin disorder of the 
scalp and face.   In June 1996, he had blisters in his beard. 
In August 1996, his scalp was reported as bad.  In January 
1997, the veteran started getting blisters in his beard.  In 
February 1997, there is mention that the veteran was having 
problems with a sore in his beard and breakouts in his 
moustache and scalp.  Also of record are VAMC dermatology 
clinic reports which reveal that in July 1999 there was 
treatment for a pruritive, scaling rash of the scalp, beard, 
hands and feet.  Additionally, in September 2003, the veteran 
was treated with liquid nitrogen to remove two brown lesions 
on the temple.  Although these records provide evidence of a 
current chronic condition they do not provide a nexus to 
service.

Additionally, the veteran was scheduled for an April 1998 VA 
examination.  The veteran stated that his complaints centered 
primarily on his feet, but also his palms and most recently 
his scalp and beard.  Physical examination revealed mild 
seborrheic scales in the scalp and slightly in the beard.  
The examiner noted that the veteran had no changes suggestive 
by history or on examination of Agent Orange, including no 
evidence on his face.  "The mild seborrheic dermatitis of 
his scalp and beard with onset twenty-five years following 
Vietnam are clearly totally unrelated to his time in the 
service and is not related to Agent Orange."  There was a 
single crusted papule in the scalp, mild erythema but no 
lesions were noted in the beard.  

The veteran also presented for an August 2004 VA skin 
diseases examination.  The examiner reviewed the medical 
evidence of record and asserted that the records indicated 
numerous treatments for fungal infections, but he was unable 
to find treatment for the scalp and beard.  He did have a 
couple of spots with some scaling on his hands consistent 
with healing lesions of dyshidrotic eczema and the veteran 
clearly had tinea pedis on the feet.  Physical examination 
revealed, in the area of the scalp and around the beard, no 
evidence of active dermatitis.  There was also no evidence of 
dyshidrotic eczema or fungal infection of the face and scalp, 
and there were no actual lesions present on the face, scalp 
or beard line.  But from the history given, the examiner 
asserted "it sounds more probably than not that seborrheic 
dermatitis and folliculitis that he has in these areas and 
these are not related to dyshidrotic eczema or tinea pedis."  
The examiner also stated that there has not been any evidence 
of any fungal infection of the scalp and the lesions the 
veteran described and the treatments prescribed sounded more 
typical of treatment for either intermittent seborrheic 
dermatitis or possibly folliculitis in the beard area.  The 
examiner concluded with "there is felt to be a less than 50% 
probability that the veteran's scalp and beard area problems 
are related to his fungal infection on his feet or his 
dyshidrotic eczema of his hands."

In conclusion, the Board finds that there is no medical 
evidence of record to substantiate a nexus between the 
veteran's period of service and his current skin disorder of 
the scalp and face.  Moreover, the April 1998 VA examiner 
explicitly stated that the veteran's current skin condition 
of the scalp and face was "clearly totally unrelated to his 
time in the service" an the August 2004 VA examiner 
reiterated this point by asserting "there is felt to be a 
less than 50% probability that the veteran's scalp and beard 
area problems are related to his fungal infection on his feet 
or his dyshidrotic eczema of his hands."  The Board 
acknowledges the lay statements attesting to the effects of 
service on the veteran's current health.  However, the Board 
finds that lay statements, offered without the benefit of 
medical training or expertise, are not competent evidence 
required to determine an etiologic relationship between his 
current skin disorder of the scalp and face and service or 
secondary to the service-connected skin condition of the feet 
(tinea pedis) and dyshidrotic eczema of the hands disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds that 
there is no evidence of a nexus to service and that service 
connection for an skin disorder of the scalp and face is not 
warranted.  38 C.F.R. § 3.303.

2.  Hearing loss, Left ear
A March 1999 rating decision denied service connection for 
bilateral hearing loss.  The veteran submitted a timely 
notice of disagreement and perfected his appeal in March 
2000. A February 2003 rating decision granted service 
connection for hearing loss, right ear, with a noncompensable 
evaluation.  In an October 1999 statement the veteran 
asserted that he was a 20mm gunner in an enclosed mount and 
that his boat took numerous rocket hits, which caused hearing 
loss for days.  A February 2003 rating decision held that 
service connection was not warranted for hearing loss, left 
ear, because the veteran's current hearing loss did not meet 
the VA criteria for defective hearing such as to warrant the 
granting of service connection.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records revealed a February 1967 enlistment 
examination, which ascertained that the veteran's hearing was 
within normal limits.  Moreover, the post-service medical 
evidence does not reveal current left ear hearing loss 
disability as required by VA regulation.  

The veteran submitted a private audiological examination 
performed in June 2000.  Otoscopic examination revealed clear 
auditory canals bilaterally.  Audiological results in the 
right ear indicated a mild sensorineural hearing loss from 
250Hz through 8KHz with a moderate loss at 4000Hz.  There was 
a mild sensorineural loss from 250 Hz through 2000Hz and at 
8000Hz in the left eat with a moderate loss from 3000Hz 
through 6KHz.  Speech discrimination ability at a comfortable 
listening level of 60dB in both ears was 100% in the right 
ear and 96% in the left ear.  Tympanometry indicated normal 
Type A tympanograms bilaterally which were consistent with 
normal middle ear pressure and good TM mobility.  The veteran 
was not considered a hearing aid candidate in the right ear 
but was borderline candidate in the left ear.  With the 
degree and configuration of hearing loss, he should hear 
adequately in quiet to conversational speech directly in 
front of him.  He may have some hearing difficulty in 
background noise, to soft speech, or when someone is speaking 
behind him or in another room.  The configuration of the 
hearing loss is typical of the effects of noise.  It usually 
affects the higher frequencies between 3000Hz and 6000Hz with 
a "notch" at 4000Hz.   The Board finds that these 
audiological report does not provide a diagnosis of a hearing 
loss disability in the left ear for VA compensation purposes.  

Moreover, a more recent report, following an August 2002 VA 
audiology examination also failed to reveal left ear hearing 
loss which met the VA disability criteria.  On the authorized 
audiological evaluation in August 2002, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
15
25
30
LEFT
----
20
15
35
35

Average pure tone thresholds were 21 in the right ear and 26 
in the left ear. Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 96 
percent in the left ear.

Pure tone thresholds revealed hearing within normal limits 
with a mild noise induced high frequency sensorineural loss, 
and good word discrimination ability, bilaterally.  Speech 
reception thresholds were in agreement with pure tone 
averages.  Tollover and tone decay was negative, bilaterally.  
Tympanometry was within normal limits.  The examiner's 
diagnosis was that the results were consistent with symmetric 
mild noise induced sensorineural hearing loss with good word 
discrimination ability and constant tinnitus.  
Notwithstanding, the examination failed to demonstrate 
current left ear hearing loss disability as required by VA 
regulation.  In the absence of a current disability, the 
claim for service connection for hearing loss, left ear is 
denied.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

3.  Arthritis & Fibromyalgia
The veteran submitted his claims of entitlement to service 
connection for arthritis and fibromyalgia in October 2002. A 
January 2004 rating decision denied service connection for 
arthritis, and fibromyalgia because there was no evidence in 
the service medical records of treatment for these conditions 
nor was there post-service medical evidence of treatment 
within a year from discharge.  The Board notes that the 
service medical records are negative for treatment for or 
complaint of arthritis and/or fibromyalgia.  Moreover, post-
service medical evidence does not provide evidence of 
continuity of symptomatology.

VA treatment records reveal a May 2003 annual examination, 
wherein the veteran presented with complaints of joint pain, 
which was worse at night.  In September 2003, he reported 
chronic joint pain; on a pain scale of 10, it was an 8.  In 
August 2004, the veteran reported with a lot of fibromyalgia 
pain in the shoulders, hips, lower back, elbows, wrists and 
ankles.  He was treating himself by taking his wife's Vioxx.  
His general joint pain was assessed as a 9 out of 10, and 
pain type was chronic managed.  The VA treatment records do 
not relate the veteran's arthritis and fibromyalgia to the 
veteran's period of service.

In conclusion, the Board finds that there is no medical 
evidence of record to substantiate a nexus between the 
veteran's period of service and his arthritis and 
fibromyalgia.  Service medical records are negative of 
treatment for or complaint of arthritis or fibromyalgia.  
Moreover, post-service medical evidence does not provide a 
continuity of symptomatology.  There is no medical evidence 
of treatment for these conditions until May 2003, more than 
30 years after service.  The Board acknowledges the veteran's 
statement attesting to the effects of service.  However, the 
Board finds that the veteran's personal opinions, offered 
without the benefit of medical training or expertise, are not 
competent evidence required to determine an etiologic 
relationship between arthritis and fibromyalgia and service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The Board finds that there is no evidence of a nexus to 
service and that service connection for arthritis and 
fibromyalgia is not warranted.  38 C.F.R. § 3.303.


II. Increased Ratings
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the veteran 
raised them, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

4.  Hearing loss, Right ear
A March 1999 rating decision denied service connection for 
bilateral hearing loss. The veteran submitted a timely notice 
of disagreement and perfected his appeal in March 2000.  A 
February 2003 rating decision granted service connection for 
hearing loss, right ear, with a noncompensable evaluation.  
The veteran submitted a timely notice of disagreement with 
the disability rating and perfected his appeal in December 
2004.

The veteran has submitted a June 2000 private audiological 
report.  Otoscopic examination revealed clear auditory canals 
bilaterally.  Audiological results in the right ear indicated 
a mild sensorineural hearing loss from 250Hz through 8KHz 
with a moderate loss at 4000Hz.  There was a mild 
sensorineural loss from 250 Hz through 2000Hz and at 8000Hz 
in the left ear with a moderate loss from 3000Hz through 
6KHz.  Speech discrimination ability at a comfortable 
listening level of 60dB in both ears was 100% in the right 
ear and 96% in the left ear.  Tympanometry indicated normal 
Type A tympanograms, bilaterally, which were consistent with 
normal middle ear pressure and good TM mobility.  The veteran 
was not considered a hearing aid candidate in the right ear 
but was a borderline candidate in the left ear.  With the 
degree and configuration of hearing loss, he should hear 
adequately in quiet to conversational speech directly in 
front of him.  He may have some hearing difficulty in 
background noise, to soft speech, or when someone is speaking 
behind him or in another room.  The configuration of the 
hearing loss was typical of the effects of noise.  The 
examiner noted that it usually affects the higher frequencies 
between 3000Hz and 6000Hz with a "notch" at 4000Hz.   

The veteran was also scheduled for an August 2002 VA ear 
disease examination.  Physical examination revealed the 
tympanic membranes and external auditory canals were normal 
in appearance.  There was no evidence of middle ear effusion, 
atelectasis, or inflammation.  Pure tone audiometry showed 
mild to moderate bilateral sensorineural hearing loss which 
is almost certainly service related and noise induced, he had 
a maximum loss of 30 decibels at 4 kilohertz on the right and 
35 decibels at the same frequency in the left ear with 
discrimination scores of 96%  on the left and 92% on the 
right.  The examiner's impression was mild to moderate 
bilateral service related noise induced hearing loss, the 
veteran was not currently in need of hearing aids but may in 
the future. The examiner also asserted that it should be kept 
in mind that a noise-injured ear ages more rapidly than a 
non-noise injured ear.  

Additionally, he veteran presented for an August 2002 VA 
audio examination.  On the authorized audiological evaluation 
in August 2002, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
15
25
30
LEFT
----
20
15
35
35

Average pure tone thresholds were 21 in the right ear and 26 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 96 
percent in the left ear.

Pure tone thresholds revealed hearing within normal limits 
with a mild noise induced high frequency sensorineural loss, 
and good word discrimination ability, bilaterally.  Speech 
reception thresholds were in agreement with pure tone 
averages.  Rollover and tone decay were negative.  
Tympanometry was within normal limits.  The examiner's 
diagnosis was that the results were consistent with symmetric 
mild noise induced sensorineural hearing loss with good word 
discrimination ability and constant tinnitus.

Analysis

The veteran's bilateral hearing loss is evaluated as non-
compensable, or zero percent disabling.  Impaired hearing 
will be considered a disability only after threshold 
requirements are met.  See 38 C.F.R. § 3.385.  Once a 
disability is established, levels of hearing loss are 
determined by considering the average pure tone threshold and 
speech discrimination percentage scores.  38 C.F.R. 
§ 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

In this case, applying the results from the August 2002 VA 
examination to Table VI yields a Roman numeral value of I for 
the right ear and a Roman numeral value of I for the left 
ear.  Applying these values to Table VII, the Board finds 
that the veteran's hearing loss is evaluated as zero percent 
disabling.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable initial disability rating for hearing loss, right 
ear.  38 C.F.R. § 4.3.

Additionally, the Board finds neither 38 C.F.R. § 4.86(a) nor 
38 C.F.R. § 4.86(b) (regarding exceptional patterns of 
hearing impairment) apply to the present claim.  Under 
38 C.F.R. § 4.86(a) the Board must determine the Roman 
numerical designation for hearing impairment under both Table 
VI and Table Via and choose whichever results in the higher 
numerical value.  This is not applicable because the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more 
for either ear.  The veteran is under 55 decibels at each of 
the four specified frequencies, bilaterally.  Finally, 
38 C.F.R. § 4.86(b) does not apply because the veteran's pure 
tone threshold is not 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz. The pure tone threshold in 
the veteran's right ear was 15 decibels at 1000 Hertz and 15 
decibels at 2000 Hertz.  The pure tone threshold in the 
veteran's left ear was 20 decibels at 1000 Hertz and 15 
decibels at 2000 Hertz.  Accordingly, the Board finds that 
38 C.F.R. § 4.86 does not apply in this instance. 


ORDER

Service connection for a skin disorder of the scalp and face 
is denied.
Service connection for hearing loss, left ear is denied.
Service connection for arthritis and fibromyalgia is denied.
An increased initial compensable disability rating for 
hearing loss, right ear is denied.


REMAND

The veteran is seeking entitlement to an increased initial 
disability rating for a skin condition of the feet (tinea 
pedis) and dyshidrotic eczema of the hands, which is 
currently evaluated as 30 percent disabling.  During the 
course of this appeal, VA's Rating Schedule, 38 C.F.R. Part 
4, was amended with regard to rating skin disorders. 67 Fed. 
Reg. 49,590 (July 31, 2002).  These changes became effective 
on August 30, 2002.  The Board notes that in rendering this 
opinion, the August 2004 VA skin diseases examiner failed to 
state the percent of the entire body or the percentage of the 
exposed areas affected.  Moreover, in June 2003 the veteran's 
representative has argued that the veteran's disability 
warrants a 60 percent rating because more than 40 percent of 
the veteran's exposed areas are affected.  Accordingly, the 
Board finds an additional examination is required for the 
proper adjudication of the claim.

The veteran is also seeking service connection for acid 
reflux. A January 2004 rating decision denied service 
connection for acid reflux because there was no evidence in 
the service medical records of treatment for this disorder 
nor was there evidence of this disorder within a year from 
discharge from service.  In a February 2004 notice of 
disagreement the veteran contended that his acid reflux is 
secondary to his service-connected PTSD.  He reported that 
symptomatology associated with acid reflux becomes worse when 
he is under stress or becomes angry.  He requested a medical 
opinion.   

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In light of the fact that 
the etiology of the veteran's acid reflux is unclear, the 
Board finds that an examination would be helpful in the 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of any evaluation or 
treatment, VA or private, he has 
received, with respect to his skin 
condition of the feet (tinea pedis) and 
dyshidrotic eczema of the hands and his 
acid reflux.  All records so received 
should be associated with the claims 
folder.

2.  With respect to the veteran's claim 
to an increased initial disability rating 
for a skin condition of the feet (tinea 
pedis) and dyshidrotic eczema of the 
hands, the RO should schedule the veteran 
for VA dermatology examination to 
determine the current severity of the 
service-connected skin condition of the 
feet (tinea pedis) and dyshidrotic eczema 
of the hands. The claims folder should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated testing should be undertaken in 
this regard. The examiner should state 
whether the veteran suffers from 
exfoliation, crusting, exudation or 
itching, extensive lesions, or systemic 
or nervous manifestations.  In rendering 
this opinion, the examiner should also 
state the percentage of the body affected 
(exposed/unexposed) by the skin condition 
of the feet (tinea pedis) and dyshidrotic 
eczema of the hands; and note any topical 
or systematic therapies used, such as 
corticosteroids or other 
immunosuppressive drugs, and the duration 
of the therapies.

3.  With respect to the veteran's claim 
for service connection for acid reflux, 
the RO should schedule the veteran for 
the appropriate examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  Thereafter, the examiner 
should express an opinion as to whether 
or not the veteran currently has acid 
reflux and whether it as likely as not 
that any acid reflux and had its onset or 
underwent an increase in severity as a 
result of his period of service or his 
service-connected condition, in 
particular whether the acid reflux and, 
is secondary to his service-connected 
PTSD.  The examiner should set forth the 
basis for his conclusions.

4.  Thereafter, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


